              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
EPSILON ENERGY USA, INC.,   :                  Civil No. 1:21-CV-00433
                            :
        Plaintiff,          :
                            :
        v.                  :
                            :
CHESAPEAKE APPALACHIA, LLC, :
                            :
        Defendant.          :                  Judge Jennifer P. Wilson
                                     ORDER
      AND NOW, on this 11th day of March, 2021, upon consideration of

Plaintiff’s complaint, motion for preliminary injunction, and motion for expedited

discovery, see Docs. 1, 7, 10, IT IS ORDERED AS FOLLOWS:

   1. Plaintiff shall immediately effect service of the complaint (Doc. 1), the

      motion for preliminary injunction (Doc. 7), the motion for expedited

      discovery (Doc. 10), and this order upon Defendant, and, when identified,

      Defendant’s counsel.

   2. A telephonic status conference is scheduled for Friday, March 26, 2021 at

      10:00 a.m. Plaintiff’s counsel shall arrange a call-in number and pass code,

      and provide that information to the court and opposing counsel on or before

      March 24, 2021.




                                         1
3. Plaintiff’s counsel shall provide the court with proof of service prior to the

   aforementioned status conference.

                                    s/Jennifer P. Wilson
                                    JENNIFER P. WILSON
                                    United States District Court Judge
                                    Middle District of Pennsylvania




                                       2
